           Case 1:18-vv-01315-UNJ Document 36 Filed 11/14/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1315V
                                     Filed: August 22, 2019
                                         UNPUBLISHED


    PENNY CULP,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Summer Pope Abel, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On August 28, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that her receipt of an influenza (“flu”) vaccine in her
left deltoid on September 12, 2017, caused her to suffer an on-Table shoulder injury
related to vaccine administration (“SIRVA”). Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

      On August 22, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On August 22, 2019, respondent filed a proffer on award of

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01315-UNJ Document 36 Filed 11/14/19 Page 2 of 4



compensation (“Proffer”) indicating petitioner should be awarded $151,614.52
(comprised of $150,000.00 for pain and suffering and $1,614.52 for past out of pocket
medical expenses). Proffer at 1. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Id. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $151,614.52 (comprised of $150,000.00 for pain
and suffering and $1,614.52 for past out of pocket medical expenses), in the form
of a check payable to petitioner, Penny Culp. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-01315-UNJ Document 36 Filed 11/14/19 Page 3 of 4



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


    PENNY CULP,                   )
                                  )
              Petitioner,         )
    v.                            )                  No. 18-1315V
                                  )                  Chief Special Master Dorsey
    SECRETARY OF HEALTH AND HUMAN )                  ECF
    SERVICES,                     )
                                  )
              Respondent.         )
                                  )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.    Items of Compensation

          On August 16, 2019, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Chief Special Master Dorsey issued a Ruling on

Entitlement on August 22, 2019, finding that petitioner was entitled to vaccine compensation for

her left-sided shoulder injury. Based upon the evidence of record, respondent proffers that

petitioner should be awarded $151,614.52. The award is comprised of $150,000.00 for pain and

suffering and $1,614.52 for past out of pocket medical expenses. This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

    II.   Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $151,614.52, in the form of a check payable to petitioner. 1 Petitioner

agrees.


1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
        Case 1:18-vv-01315-UNJ Document 36 Filed 11/14/19 Page 4 of 4



      Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   ALEXIS B. BABCOCK
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   s/ Traci R. Patton
                                                   TRACI R. PATTON
                                                   Senior Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, D.C. 20044-0146
                                                   Telephone: (202) 353-1589

Dated: August 22, 2019




                                               2
